Exhibit 10.2
 




PROMISSORY NOTE
 
 

$200,000.00 Date: June 5, 2012

 
Promise to Pay.  FOR VALUE RECEIVED, ANCHOR FUNDING SERVICES, LLC, a North
Carolina limited liability company (hereinafter referred to as the “Borrower”),
promises to pay to the order of Marc Malaga at
______________________________________ (“Lender”), in lawful money of the United
States of America, in the manner hereinafter provided, the principal sum of TWO
HUNDRED THOUSAND AND 00/100 DOLLARS ($200,000.00), together with interest
thereon from the date hereof on the balance of principal remaining from time to
time unpaid at the rate of fifteen percent (15.00%) per annum until paid in full
on or before September 5, 2012 (“the Final Payment Date”).  ALL PRINCIPAL,
ADVANCES AND INTEREST REMAINING SHALL BE DUE ON THE FINAL PAYMENT DATE.


Payment.  Borrower shall pay this loan in one principal payment of TWO THOUSAND
AND 00/100 DOLLARS ($200,000.00) on September 5, 2012. Unless otherwise agreed
or required by applicable law, payments will be applied first to any accrued
unpaid interest; then to principal; then to any unpaid collection costs; and
then to any late charges.  The annual interest rate for this Note is computed on
a 365/360 basis; that is, by applying the ratio of the annual interest rate over
a year of 360 days, multiplied by the actual number of days the principal
balance is outstanding. Interest accrued during each calendar month shall be
payable by the 3rd day of the immediately following calendar month.  Borrower
shall pay Lender at Lender’s address shown above or at such other place as
Lender may designate in writing.  This Note may be renewed, for an additional
term of 90 days, at the option of the Borrower, upon the same terms and
conditions as this Note, by providing notice to the Lender not less than 30 days
prior to maturity.


Prepayment                      Borrower may pay all or a portion of the amount
owed earlier than it is due.


Interest After Default.  Upon default, including failure to pay upon the Final
Payment Date, the interest rate on this Note shall be increased by adding a five
(5.000) percentage point margin per annum in excess of the interest rate
applicable immediately prior to the event of default (“Default Rate Margin”) if
permitted under applicable law.


Default.  Each of the following shall constitute an event of default (“Event of
Default”) under this Note:


Payment Default:  The Borrower fails to make any payment within 5 business days
of the date when due under this Note.


Other Defaults:  The Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Note.


Insolvency:  The dissolution of the Borrower (regardless of whether election to
continue is made), any other termination of the Borrower’s existence as a going
business, the insolvency of the Borrower, the appointment of a receiver for any
part of the Borrower’s property, any assignment for the benefit of credits, or
the commencement of any proceeding under any bankruptcy or insolvency laws by or
against the Borrower.


Creditor or Forfeiture Proceedings:  Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of the Borrower or by any governmental agency
against any collateral securing the loan, including without limitation, a
garnishment of any of the Borrower’s accounts.  However, this Event of Default
shall not apply if there is a good faith dispute by the Borrower as to the
validity or reasonableness of the claim which is the basis of the creditor or
forfeiture proceeding and if the Borrower gives Lender written notice of the
creditor or forfeiture proceeding and deposits with Lender monies or a surety
bond for the creditor or forfeiture proceeding, in an amount determined by
Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.
 
 
1

--------------------------------------------------------------------------------

 


Cure Provisions:  If any default, other than a default in payment is curable and
if the Borrower has not been given a notice of a breach of the same provision of
this Note within the preceding twelve (12) months, it may be cured (and no event
of default will have occurred) if the Borrower, after receiving written notice
from Lender demanding cure of such default:  (1) cures the default within ten
(10) days; or (2) if the cure requires more than ten (10) days, immediately
initiates steps which Lender deems in Lender’s sole discretion to be sufficient
to cure the default and thereafter continues and completes all reasonable and
necessary steps sufficient to produce compliance as soon as reasonably
practical.


Lender’s Rights.  Upon default, Lender may declare the entire unpaid principal
balance on this Note and all accrued unpaid interest immediately due, and that
the Borrower will pay that amount.


Attorneys’ Fees; Expenses.  Lender may hire or pay someone else to help collect
this Note if Borrower does not pay.  Borrower will pay Lender that amount.  This
includes, subject to any limits under applicable law, Lender’s attorneys’ fees
and Lender’s legal expenses, whether or not there is a lawsuit, including
attorneys’ fees, expenses for bankruptcy proceedings (including efforts to
modify or vacate any automatic stay or injunction), and appeals.  If not
prohibited by applicable law, Borrower also will pay any court costs, in
addition to all other sums provided by law.


Waiver of Notice.  The makers, sureties, guarantors and endorsers of this Note,
jointly and severally, do hereby waive demand, presentment for payment, notice
of non-payment and protest, and do each hereby waive notice of and consent to
any and all extensions of this Note or any part thereof, from time to time,
without notice, and hereby waive any and all notice of whatsoever kind or nature
and waive the exhaustion of legal remedies thereon.


Consent to Jurisdiction; Agreement as to Venue.  The Borrower irrevocably agrees
that all disputes arising out of, in connection with, related to, or incidental
to this Note, and whether arising out of, in connection with, related to, or
incidental to this Note, and whether arising in contract, tort, equity or
otherwise, shall be resolved only be state or federal courts located in
Mecklenburg County, North Carolina, but the parties acknowledged that any
appeals from those courts may have to be heard by a court located outside of
Mecklenburg County, North Carolina.  The Borrower hereby waives in all disputes
any objection that you may have to the location of the court considering the
dispute.


The parties agree that, at the option of Lender, any controversy, claim, or
dispute involving the interpretation or breach of this Note shall first be
subject to binding arbitration in accordance with the rules provided in the
Uniform Arbitration Act as enacted in North Carolina General Statutes Article
45C.  The parties shall use good faith efforts to agree upon the arbitrator;
however, if they cannot agree then Lender shall select the arbitrator.    The
venue for any such arbitration shall be Raleigh, North Carolina or another
location in North Carolina selected by Lender.  Judgment upon the award rendered
by the arbitrator or arbitrators may be entered in any Acceptable Forum and in
any court having jurisdiction over the parties.  In the event Borrower refuses
or fails to participate in the arbitration process, Lender shall have the right
to compel arbitration in accordance with N.C.G.S. 1-569.7 and Borrower shall
bear all expenses in connection therewith. Nothing in this arbitration provision
shall be deemed to (i) limit the applicability of any otherwise applicable
statutes of limitation or repose and any waivers contained in this instrument,
agreement or document; or (ii) be a waiver by Lender of the protection afforded
to it by 12 U.S.C. sec. 91 or any substantially equivalent state law; or (iii)
limit the right of Lender hereto (a) to exercise self-help remedies such as (but
not limited to) setoff, or (b) to foreclose against any real or personal
property collateral, or (c) to obtain from a court provisional or ancillary
remedies such as (but not limited to) injunctive relief, writ of possession or
the appointment of a receiver.  Lender may exercise such self-help rights,
foreclose upon such property, or obtain such provisional or ancillary remedies
before, during or after the pendency of any arbitration proceeding brought
pursuant to this instrument, agreement or document.  Neither this exercise of
self-help remedies nor the institution or maintenance of an action for
foreclosure or provisional or ancillary remedies shall constitute a waiver of
the right of any party, including the claimant in any such action, to arbitrate
the merits of the controversy or claim occasioning resort to such remedies.
 
 
2

--------------------------------------------------------------------------------

 


Waiver of Trial by Jury.  The Borrower, upon execution and acceptance of this
Note, agrees that any suit, action, or proceeding, whether claim or
counterclaim, brought or instituted by either party hereto or any  successor
assign of any party on or with respect to this Note or which in any way relates,
directly or indirectly, to this Note or any event, transaction, or occurrence
arising out of or in any way connected with this Note, or the dealings of the
parties with respect thereto, shall be tried only by a court and not by a
jury.  EACH PARTY HEREBY EXPRESSLY WAIVES ANY RIGHT TO A TRIAL BY JURY IN AY
SUCH SUIT, ACTION, OR PROCEEDING.  The Borrower acknowledges and agrees that
this provision is a specific and material aspect of this Note and that you would
not accept this Note as a basis for the extension of credit to the Borrower if
this waiver of jury trial provision were not a part of this Note.


Notice.  Any notice required or permitted hereunder shall be deemed to have been
given when delivered by hand or when deposited in the United States Mail,
postage prepaid, to the following addresses or to such other addresses as the
Borrower or Lender may designate in writing for the purpose of receiving notices
hereunder:


To Borrower:                     ANCHOR FUNDING SERVICES, LLC
10801 Johnston Road, Suite 210
Charlotte, North Carolina 28226


To Lender:
Marc Malaga at ____________________________________________________________



Interest Limitation.  All agreements between Borrower and Lender expressly are
limited so that in no contingency or event whatsoever, whether by reason of
disbursement of the proceeds hereof or otherwise, shall the amount paid or
agreed to be paid by Borrower to Lender for the use, detention or forbearance of
the amounts to be disbursed hereunder exceed the highest lawful rate of interest
permissible under the law which a court of competent jurisdiction, by a final
non-appealable order, determines is applicable hereto ("Highest Lawful Rate").
If fulfillment of any provision herein contained at the time performance of such
provision becomes due involves exceeding the Highest Lawful Rate, then ipso
facto, the obligation to fulfill the same shall be reduced to such Highest
Lawful Rate. If by any circumstance Lender shall ever receive as interest an
amount which would exceed the Highest Lawful Rate, the amount which may be
deemed excessive interest shall be applied to the principal and not to interest,
or, if such excessive interest exceeds the unpaid principal under this Note,
such excess shall be refunded to Borrower. All interest paid or agreed to be
paid to Lender under this Note or any instrument executed in connection with
this Note shall, to the extent permitted by applicable law, be amortized,
prorated, allocated, and spread throughout the full period until payment in full
of the principal (including the period of any renewal or extension of this Note)
so that the interest on this Note for such full period shall not exceed interest
computed at the Highest Lawful Rate. It is Lender's intention that the
performance of any provision herein never results in any payments due or paid
which involve exceeding the Highest Lawful Rate. The terms and provisions of
this Paragraph shall control all other terms and provisions contained herein.


Use of Proceeds.   Borrower certifies that the proceeds of the Note are to be
used solely for business purposes.


Successor Interests.  The terms of this Note shall be binding upon Borrower, and
upon Borrower’s representatives, successors and assigns, and shall inure to the
benefit of Lender and its successors and assigns.


Subordination.  This Note shall be subordinate to an institutional lender
providing a line of credit to the Borrower (the “Institution”), and the Lender
agrees to execute such subordination agreements as the Institution may
reasonably require.


General Provisions.  Lender may delay or forgo enforcing any of its rights or
remedies under this Note without losing them.  The Borrower and any other person
who signs, guarantees or endorses this Note, to the extent allowed by law, waive
any applicable statute of limitations, presentment, demand for payment, and
notice of dishonor.  Upon any change in the terms of this Note, and unless
otherwise expressly stated in writing, no party who signs this Note, whether as
maker, guarantor, accommodation maker or endorser, shall be released from
liability.  All such parties agree that Lender may renew or extend (repeatedly
and for any length of time) this loan or release any party or guarantor or
collateral; or impair, fail to realize upon or perfect Lender’s security
interest in the collateral; and take any other action deemed necessary by Lender
without the consent of or notice to anyone.  All such parties also agree that
Lender may modify this loan without the consent of or notice to anyone other
than the party with whom the modification is made.








[Signature Page Follows]


 
3

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, ANCHOR FUNDING SERVICES, LLC, a North Carolina limited
liability company has caused these presents to be signed this 5th day of June,
2012.
 

  ANCHOR FUNDING SERVICES, LLC, a North Carolina limited liability company
(Borrower)          
 
By:
/s/ Brad Bernstein       Brad Bernstein       Its: President          



 


 
 
 
4

